Title: To Thomas Jefferson from Robert R. Livingston, 5 June 1801
From: Livingston, Robert R.
To: Jefferson, Thomas


               
                  5th June 1801
               
               Mr. Livingston has the honor to inform the president, that in his opinion the writers of the enclosed have no such political weight or information as should in any sort influence the presidents own sentiments on public measures. They are weak men who have in this instance been probably the dupes of some that are more artful. Mr. Livingston had the honor to state yesterday what he truly believes to be the sense of the more respectable part of the republican party. He trusts that republicanizm is too firmly established to be shaken by a little deviation either on one side or the other, of the line that he understood the president ment to establish—The prest. is too well acquaint’d with mankind to hope that he can even by a regular pursuit of the most wise & virtuous measures satisfy the wishes or silence the murmurs of every man of any party
            